DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 26, 27, 29 – 32, 36, 37 and 39 - 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (Pub. No.: US 2010/0017471 A1).
Regarding claim 22, Brown discloses a medical device location system provided in a medical environment (Improved medical care, See Abstract), comprising: 
 	a plurality of location information sources (GPS location ¶ 16 and Equipment located on Ambulance, FIG. 1); 
 	a plurality of defibrillators dispersed around the medical environment (defibrillators ¶¶ 15-16); and 
 	a server (¶ 16) comprising at least one processor and memory, the at least one processor configured to receive first location information from a defibrillator of the plurality of defibrillators (acquiring medical data at a first location,… Abstract), the first location information associated with a first location information source of the plurality of location information sources, determine an area within which the defibrillator is located based on the first location information, receive second location information from the defibrillator, the second location information associated with a second location information source different from the first location information source (“…converting the medical data from an analog signal to a digital signal, transmitting the digital signal from the first location to a second location over the internet via cellular network, receiving the digital signal at the second location.  The first location may be an EMS vehicle, and the second location may be a remote facility such as a dispatch center or local hospital.” See Abstract), and 
 	refine the area within which the defibrillator is located based on the second location information (¶¶ 24-25 and FIG. 2).

Regarding claims 26 and 36, Brown discloses the medical device location system, wherein the first location information source is one of a global positioning system, a wireless location area network access point, a separate defibrillator different from the defibrillator, a BlueTooth enabled device, or a radio- frequency identification device, and the second location information source is one of a global positioning system, a wireless location area network access point, a separate defibrillator different from the defibrillator, a BlueTooth enabled device, or a radio-frequency identification device (¶¶ 16, 17, 21).

Regarding claims 27 and 37, Brown discloses the medical device location system wherein the at least one processor of the server is further configured to communicate the area within which the defibrillator is located to the defibrillator (FIG. 2).

Regarding claims 29 and 39, Brown discloses the medical device location system wherein at least some of the plurality of location information sources are located around a metropolitan area (Ambulance not at the hospital ¶ 9).

Regarding claims 30 and 40, Brown discloses the medical device location system wherein the first location information source uses a first location technology and the second location information source uses a second location technology different from the first location technology (GPS location ¶ 16 and Equipment located on Ambulance, FIG. 1).  

Regarding claims 31 and 41, Brown discloses the medical device location system wherein the second location information source in ranked below the first location information source in an organized hierarchy of location information sources (¶ 16).

Regarding claim 32, Brown discloses a medical device location system provided in a medical environment, comprising:
 	a plurality of location information sources (GPS location ¶ 16 and Equipment located on Ambulance, FIG. 1);
 	a plurality of defibrillators dispersed around the medical environment (defibrillators ¶¶ 15-16); and 
 	a server (¶ 16) comprising at least one processor and memory, the at least one processor configured to receive first location information associated with a first location information source of the plurality of location information sources (acquiring medical data at a first location,… Abstract), wherein the first location information provides a first approximate location of a defibrillator of the plurality of defibrillators, determine an area within which the defibrillator is located based on the first location information, receive second location information associated with a second location information source different from the first location information source, wherein the second location information provides a second approximate location of the defibrillator (“…converting the medical data from an analog signal to a digital signal, transmitting the digital signal from the first location to a second location over the internet via cellular network, receiving the digital signal at the second location.  The first location may be an EMS vehicle, and the second location may be a remote facility such as a dispatch center or local hospital.” See Abstract), and 
 	refine the area within which the defibrillator is located based on the second location information (¶¶ 24-25 and FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 – 25 and 33 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. No.: US 2010/0017471 A1) as applied to claims 22 and 32 respectively above, and further in view of Aoyama et al. (Pub. No.: US 2013/0304147 A1).
Regarding claims 23 and 33, Brown is silent to the medical device location system wherein the first location information specifies a measured strength of a signal between the first location information source and the defibrillator.
 	However, in the same field of endeavor, Aoyama teaches a defibrillator network system which measures a Wi-Fi signal strength relative to a defibrillator (¶¶ 115, 262).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to wherein the first location information specifies a measured strength of a signal between the first location information source and the defibrillator as taught by Aoyama to enhance patient monitoring (¶¶ 9-15).

Regarding claims 24 and 34, Aoyama teaches the medical device location system wherein the at least one processor of the server is configured to determine the area within which the defibrillator is located based on the measured strength of the signal and a location of the first location information source (¶¶ 115, 262).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brown to determine the area within which the defibrillator is located based on the measured strength of the signal and a location of the first location information source as taught by Aoyama to enhance patient monitoring (¶¶ 9-15).

Regarding claims 25 and 35, Brown discloses the medical device location system wherein the server comprises a database of coordinates for one or more of the plurality of location information sources, and the at least one processor is configured to query the database to determine the location of the first location information source (On server devices ¶ 8).

Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663